Citation Nr: 1706069	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation higher than 40 percent for prostate cancer residuals.

2. Entitlement to an initial evaluation higher than 20 percent for right lower quadrant scars and right hip scar, residuals of gunshot wound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to May 1986. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an December 2008 rating decision of the VA Regional Office (RO) in Montgomery, Alabama, which granted service connection for residuals of prostate cancer with urinary frequency; and right hip scar, residuals gunshot wound.  The Veteran appealed the initial assigned evaluations.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

By October 2015 RO rating decision, the RO granted an increase to 40 percent for prostate cancer residuals, and 20 percent for his right hip scar, both retroactive to March 24, 2008, the effective date of service connection.  The increase notwithstanding, the Veteran continued the appeal and pursued higher available schedular ratings.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  The RO has further granted claims previously on appeal of service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss and tinnitus.  Therefore these issues are no longer on appeal. 


FINDINGS OF FACT

1. The Veteran is already in receipt of the maximum assignable schedular rating based on urinary frequency.  There is no renal involvement, and he does not have voiding dysfunction with requirement of having to change absorbent materials more than four times a day.

2. The scar of the right lower quadrant and right hip scar does not involve at minimum five unstable and/or painful scars, as to warrant higher rating under current version of Diagnostic Code 7804; there also is not qualifying surface area of deep non-linear scars; or other impairment.  There is no other basis for increased rating, having considered the rating criteria in effect prior to October 23, 2008.  


CONCLUSIONS OF LAW

1. The criteria are not met for initial rating higher than 40 percent for residuals of prostate cancer.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2. The criteria are not met for initial rating higher than 20 percent for right lower quadrant scars and right hip scar, residuals of gunshot wound.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804 (prior to and since October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been fulfilled through obtaining VA medical records, and post-service records from a military clinic, as well as providing VA examinations.  See 38 C.F.R. § 4.1.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his residuals of prostate cancer and scars in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Veteran himself has provided correspondence.  He requested a hearing be scheduled, but later withdrew the request in September 2016.  There is no indication of further relevant evidence or information to obtain.  The Board will proceed to a decision.


The Claims on Appeal 

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A. Prostate Cancer Residuals

Residuals of prostate cancer with urinary frequency is evaluated at 40 percent, and that rating is effective since service connection was granted, March 24, 2008.  

Diagnostic Code 7528 provides for evaluation of malignant neoplasms of the genitourinary system.  Pursuant to that Diagnostic Code, a 100 percent rating is assigned for an active cancerous condition.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e). If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

The Veteran's original course of treatment for prostate cancer long since concluded back in the year 2003, and so what remains for rating purposes are residuals therefrom.  

Per 38 C.F.R. § 4.115a, for evaluating voiding dysfunction (renal dysfunction is clearly not at issue in this particular case), the condition is to be rated on urine leakage, frequency, or obstructed voiding.  The RO utilized criteria based on urinary frequency, under which will be assigned:  10 percent for daytime voiding interval between two and three hours, or, awakening to void two times per night;  20 percent for daytime voiding interval between one and two hours, or, awakening to void three to four times per night; 40 percent for daytime voiding interval less than one hour, or, awakening to void five or more times per night.       

Having taken consideration of the above, the Veteran already receives the highest 40 percent rating for urinary frequency.  Consequently, no matter what actual symptomatology appears, this is the maximum schedular rating based on urinary frequency.  

The Board can always turn to another component of genitourinary system dysfunction, under section 4.115a.  However, renal dysfunction as stated, is not present in this case.  Obstructed voiding provides only a maximum 30 percent rating.  The final category is voiding dysfunction.  For voiding dysfunction, urinary leakage and/or stress incontinence will warrant 60 percent, when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.   The Veteran's March 2008 formal claims form referred to periods of stress incontinence.  However, the January 2015 VA examination clearly indicates lesser degree of symptomatology than the 60 percent level.  The examiner found that the Veteran's disability required the use of absorbent materials that were changed less than twice a day, as opposed to the more than four times per day needed for the 60 percent rating.  

There is nothing elsewhere in the record to warrant the higher 60 percent rating.  The Veteran has submitted competent, credible lay statements describing his symptoms.  He has stated that he has poor bladder control and awakes five or more times per night to urinate, and that he urinates every hour during the day.  These assertions do not show that the criteria for a 60 percent rating under the rating criteria for voiding dysfunction.  

The highest assignable rating of 40 percent is already in effect, there is no greater schedular evaluation warranted.  


B. Right Lower Quadrant Scars, and Right Hip Scar

The Veteran has been awarded service connection for right lower quadrant scars and right hip scar, as a residual condition from a gunshot wound, incurred in combat service.  The right hip and lower region scars are rated 20 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, for scars, unstable or painful.  The criteria for the scar condition is outlined further below.  

The Veteran has also been adjudicated service-connected for the underlying gunshot wound, with resection of the ileum and repair of cecum.  This condition is evaluated at 20 percent, from March 24, 2008, under Diagnostic Code 7329 (resection of large intestine).  The evaluation of gunshot wound residuals itself is not part of the current appeal.       

Regarding the rating criteria for scars, since the effective date of service connection there was an update to the evaluation criteria effective October 23, 2008.  
Generally, a change in rating criteria during pendency of the claim applies prospectively if more favorable.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The proper criteria will be applied based upon effective date, and prospectively as warranted.

Under prior Diagnostic Code 7804, scars that were superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Note (1) provided that a superficial scar is one not associated with underlying soft tissue damage.  

The implementation of another Diagnostic Code is permitted if warranted under the circumstances of a particular case provided there is sufficient explanation.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Also, Diagnostic Code 7801 provided that scars other than on the head, face, or neck, that were deep or that caused limited motion, and covered an area of at least 6 square inches (39 square cm.) warranted a compensable evaluation.               

Under Diagnostic Code 7802, scars other than on the head, face, or neck, that were superficial and did not cause limited motion, and covered an area of at least                 144 square inches (929 square cm.) warranted a compensable evaluation.  

Diagnostic Code 7803 provided that a scar that was superficial and unstable warranted the assignment of a maximum 10 percent rating.  

Diagnostic Code 7805 provided that other scars (not otherwise considered under the rating schedule) were to be rated on the basis of limitation of function of the affected part.

Under the post-October 23, 2008 criteria, amended Diagnostic Code 7804 provides that a 10 percent evaluation is assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R.  § 4.118, Diagnostic Code 7804.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then   10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2016).

Diagnostic Code 7800 is reserved for scars of the head, face, neck regions, and does not apply.  

Diagnostic Code 7801 pertains to scars not of the head, face or neck that are deep and nonlinear.  Under Diagnostic Code 7801, the next higher 30 percent rating applies where there is a scar of area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Note (1): A deep scar is one associated with underlying soft tissue damage.  Note (2) addresses combined rating practice if multiple qualifying scars are present.

Diagnostic Code 7802 is reserved for scars not of the head, face or neck, that are superficial and nonlinear.  The maximum rating available is 10 percent, and thus    is not applicable here.

Diagnostic Code 7803 was removed. 

Diagnostic Code 7805 operates effectively as a "catch-all" provision, evaluating any disabling effect not already considered under the preceding diagnostic codes.

In his December 2008 Notice of Disagreement, the Veteran indicated that he had pain and tenderness due to the scar tissue from his in-service injuries.  There was also reported numbness at the location.  He indicated he had also had part of his intestines taken out and his meals were reduced.    

The Veteran underwent a VA examination for scars in January 2015, the examination report indicating from the outset that the condition was diagnosed as scars from a gunshot wound, and exploratory laparotomy.  The Veteran had sustained a gunshot wound during military service in Vietnam.  The entrance wound was near his right hip with exit wound in left lower abdomen.  He required exploratory laparotomy with some removal of large and small intestines.  His midline scar was from a laparotomy.  Four other scars on abdomen were likely from incisions for drainage tubes.  There was a painful scar in the right lower quadrant.  There was an unstable scar, with frequent loss of skin covering, again in the right lower quadrant which intermittently opened and drained.  This scar in right lower quadrant was both painful and unstable.  

Dimensions of scars were, on the right lower extremity adjacent to the right hip a superficial non-linear scar 4 x 2.5-cm.  His left lower extremity was not affected.  His anterior trunk was affected, with five scars, midline laparotomy scar - 29 x 2 cm (superficial); transverse scar right upper abdomen - 3 x 0.5 cm (deep); transverse scar left upper abdomen - 2 x 0.2 cm (superficial); transverse scar right lower abdomen - 3 x 0.5 cm (deep); transverse scar left lower abdomen - 3 x 0.5 cm (deep).  Posterior trunk was not affected.  Summary of non-linear scar areas for the trunk and extremities were, anterior trunk superficial scars approximate total area of 59 sq. cm; anterior trunk deep scars approximate total area of 4.5 sq. cm.   

The examiner noted that none of the scars resulted in limitation of function.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  There was no functional impact on his ability to work.  

The claim for higher rating than 20 percent for right hip and lower quadrant scars is being denied based on the evidence of record.  The provisions of the rating schedule have been considered, including the 2008 revision.  The current version of Diagnostic Code 7804 requires for higher 30 percent the indicate that five or more scars are unstable or painful.  As indicated by January 2015 examination the Veteran has several scars, however, there was just one scar, this in right lower quadrant which met requirement of unstable and painful.  Under remaining applicable Diagnostic Codes, no higher rating is warranted, including Diagnostic Code 7801 in that the Veteran did not have deep scarring of the required surface area of at least 72 square inches / 465 square centimeters.  There was no additional "catch-all" disability, such as demonstrable limitation of function in occupation or daily life activities to rate under Diagnostic Code 7805.  The Board is aware that the pre-October 23, 2008 rating criteria also applies prospectively from the date of revision here, but does not offer recovery.  

The Veteran has submitted competent and credible lay descriptions of his scars.  However, he has not asserted that he has limitation of function of the affected regions of his body.  The only pre-2008 rating provision that permits greater than 20 percent rating is Diagnostic Code 7805, but the medical and lay evidence does not show that the Veteran has qualifying limitation of function of affected regions.     

Accordingly, there is not a basis under the rating schedule for more than 20 percent for the scars under disability evaluation.    

C. Extraschedular Rating Provisions

The Board has also considered extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, the evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings for prostate cancer residuals, and right side scars with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.   The Veteran and his representative also have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  The record does not objectively show symptoms outside the rating criteria.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Accordingly, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his residuals of prostate cancer or scars render him unemployable.  The January 2015 report from his VA initial Posttraumatic Stress Disorder exam notes that he worked full time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

For these reasons, the claims on appeal are being denied.  The preponderance of the evidence weighs against the claims, and VA's benefit-of-the-doubt doctrine is not applicable.    


ORDER

The claim for an initial rating higher than 40 percent for prostate cancer, residuals, is denied.

The claim for an initial rating higher than 20 percent for right lower quadrant scars and right hip scar, residuals of gunshot wound, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


